Opinion filed August 29, 2014




                                      In The

        Eleventh Court of Appeals
                                   __________

                                No. 11-14-00163-CV
                                    __________

            APPROXIMATELY 3.1 GRAMS OF COCAINE
             AND $666.00 IN U.S. CURRENCY, Appellant
                                       V.
                     THE STATE OF TEXAS, Appellee


                     On Appeal from the 350th District Court
                             Taylor County, Texas
                         Trial Court Cause No. 9880-D


                     MEMORANDUM OPINION
      Rashad Lee Bennett filed a notice of appeal from a judgment of forfeiture.
On June 17, 2014, the clerk of this court requested that Bennett forward the $195
filing fee on or before July 22, 2014. By letter dated July 9, 2014, we notified
Bennett that the $195 filing fee was past due. On July 23, 2014, Bennett filed his
docketing statement and an affidavit of indigence. The affidavit, however, did not
comply with TEX. R. APP. P. 20.1.       We informed Bennett of the affidavit’s
noncompliance and requested that Bennett file an amended affidavit on or before
August 4, 2014. On August 12, 2014, we sent yet another letter to Bennett. In that
letter, we directed Bennett to pay the $195 filing fee or file an amended affidavit of
indigence on or before August 21, 2014, and we also informed Bennett that the
failure to comply “may result in dismissal of the case.” As of this date, Bennett
has not remitted an amended affidavit or the filing fee.
      Accordingly, we dismiss the appeal. See TEX. R. APP. P. 5, 42.3.


                                                    PER CURIAM


August 29, 2014
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.




                                          2